Name: Commission Regulation (EEC) No 3631/92 of 15 December 1992 re-establishing the levying of customs duties on products of category Nos 15 and 33 (order Nos 40.0150 and 40.0330), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  marketing;  tariff policy
 Date Published: nan

 No L 368/20 Official Journal of the European Communities 17. 12. 92 COMMISSION REGULATION (EEC) No 3631/92 of 15 December 1992 re-estabishing the levying of customs duties on products of category Nos 15 and 33 (order Nos 40.0150 and 40.0330), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas in respect of products of category Nos 15 and 33 (order Nos 40.0150 and 40.0330), originating in Thailand, the relevant ceiling amounts to 227 000 pieces and 242 tonnes ; Whereas on 2 April 1992 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 20 December 1 992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products imported into the Community and originating in Thailand : Order No Category(unit) CN code Description 40.0150 15 6202 11 00 Women's or girls' woven overcoats, raincoats and (1 000 ex 6202 12 10 other coats, cloaks and capes ; jackets and blazers, pieces) ex 6202 12 90 of wool, of cotton or of man-made textile fibres ex 6202 13 10 (other than parkas) (of category 21 ) ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained (tonnes) from strip or the like of polyethylene or polypro ­ 6305 31 91 pylene, less than 3 m wide ; sacks and bags, of a 6305 31 99 kind used for the packing of goods, not knitted or crocheted, obtained form strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 17. 12. 92 Official Journal of the European Communities No L 368/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Christiane SCRIVENER Member of the Commission